*82Opinion op the Court by
Judge Sampson
Affirming.
This is the third appeal of this case. The opinion on the first appeal may be found in 182 Ky. 125; the second opinion in volume 185 Ky. 520.
In each of the former opinions the facts of-the case are sufficiently stated. It is, therefore, unnecessary to again refer to the evidence. The second judgment of the trial court was reversed by this, court because that court had peremptorily instructed the jury to find for the insurance company when there was sufficient evidence to carry the case to the jury. That opinion is the law of the case, and as. the evidence upon the third trial was in substance and effect the same as upon the second trial and the court submitted the case to the jury by instructions of which there is and can be no complaint, and the jury found for the administrator of Hill upon which the judgment now complained of was entered, there is no reversible error.
Judgment affirmed.